Citation Nr: 1610031	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  11-10 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by a sore throat, to include as secondary to service-connected obstructive sleep apnea.

2.  Entitlement to service connection for a heart disorder, to include a disability manifested by chest pain.  

3.  Entitlement to service connection for a respiratory disorder.  

4.  Entitlement to service connection for residuals of a right knee injury.

5.  Entitlement to service connection for residuals of a left knee injury.  

6.  Entitlement to service connection for residuals of a left shoulder injury.   

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

8.  Entitlement to service connection for a disability manifested by left lower extremity numbness.  

9.  Entitlement to service connection for conjunctivitis.  

10.  Entitlement to service connection for a disability related to a positive reading for purified protein derivative (PPD).  

11.  Entitlement to service connection for the loss of use of the lower extremities.

12.  Entitlement to service connection for loss of right eye vision.  

13.  Entitlement to service connection for scar, left eye.  

14.  Entitlement to service connection for a disability manifested by dizziness, to include as secondary to service-connected hypertension.  

15.  Entitlement to service connection for a headache disability, to include as secondary to service-connected hypertension.  

16.  Entitlement to service connection for pseudofolliculitis barbae.  

17.  Entitlement to service connection for residual disability of a mold infection.  

18.  Entitlement to service connection for residuals of a fracture of the right index finger.  

19.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability of the low back, claimed to result from treatment received at a
Department of Veterans Affairs medical facility on August 22, 2007.

20.  Entitlement to an initial, compensable rating for onychomycosis of the bilateral feet.

21.  Entitlement to an initial, compensable rating for a knot on the right side of the neck.  

22.  Entitlement an initial rating in excess of 50 percent for obstructive sleep apnea.

23.  Entitlement an initial rating in excess of 20 percent for degenerative disc disease and degenerative joint disease of the lumbar spine.  

24.  Entitlement to initial ratings in excess of 20 percent prior to September 1, 2010, and 10 percent thereafter, for degenerative disc disease of the cervical spine.

25.  Entitlement an initial rating in excess of 10 percent for L5 right radiculopathy.

26.  Entitlement to an effective date earlier than January 26, 2007 for the grant of service connection for obstructive sleep apnea.

27.  Entitlement to an effective date earlier than January 26, 2007 for the grant of service connection for degenerative disc disease and degenerative joint disease of the lumbar spine.

28.  Entitlement to an effective date earlier than January 26, 2007 for the grant of service connection for degenerative disc disease of the cervical spine.

29.  Entitlement to an effective date earlier than January 26, 2007 for the grant of service connection for hypertension.

30.  Entitlement to an effective date earlier than March 17, 2008 for the grant of service connection for a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.

31.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on account of housebound status.

32.  Entitlement to a special home adaptation grant.

33.  Entitlement to specially adapted housing.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Senior Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to June 2005.  He was also in the Marine Corps Reserve from February 1978 to January 2000, including a period of Active Duty for Training from February 1978 to August 1978.  

Given conflicting statements in the record, the Board sought to clarify if the Veteran desired a hearing before the Board.  In October 2015, his representative relayed that the Veteran did not desire a hearing.  Thus, there is no pending hearing request.  In December 2015, the Veteran's representative also waived Agency of Original Jurisdiction (AOJ) review of any documents added to the file since the last review of the appeal by the AOJ.  See 38 C.F.R. § 20.1304 (2015).  

The Veteran submitted a VA Form 21-526 (Veteran's Application for Compensation and/or Pension) in December 2015.  Some of the noted issues are part of the Veteran's current appeal and are addressed in this decision; however other issues have not yet been adjudicated by the AOJ.  The Board does not have jurisdiction over the issues not yet adjudicated by the AOJ, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to earlier effective dates for the grants of service connection for obstructive sleep apnea, degenerative disc disease and degenerative joint disease of the lumbar spine, degenerative disc disease of the cervical spine, and hypertension are addressed below.  The other issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran requests an effective date of January 2007 for the grants of service connection for obstructive sleep apnea, degenerative disc disease and degenerative joint disease of the lumbar spine, degenerative disc disease of the cervical spine, and hypertension.


CONCLUSIONS OF LAW

1.  As there is no allegation of specific error regarding the currently assigned effective date for the grant of service connection for obstructive sleep apnea, January 26, 2007, the Board does not have jurisdiction to review the appeal.  38 U.S.C.A. § 7105(d)(5) (West 2014).  

2.  As there is no allegation of specific error regarding the currently assigned effective date for the grant of service connection for degenerative disc disease and degenerative joint disease of the lumbar spine, January 26, 2007, the Board does not have jurisdiction to review the appeal.  38 U.S.C.A. § 7105(d)(5) (West 2014).  

3.  As there is no allegation of specific error regarding the currently assigned effective date for the grant of service connection for degenerative disc disease of the cervical spine, January 26, 2007, the Board does not have jurisdiction to review the appeal.  38 U.S.C.A. § 7105(d)(5) (West 2014).  

4.  As there is no allegation of specific error regarding the currently assigned effective date for the grant of service connection for hypertension, January 26, 2007, the Board does not have jurisdiction to review the appeal.  38 U.S.C.A. § 7105(d)(5) (West 2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran perfected an appeal as to the issues of entitlement to earlier effective dates for the grants of service connection for obstructive sleep apnea, degenerative disc disease and degenerative joint disease of the lumbar spine, degenerative disc disease of the cervical spine, and hypertension.  The current effective date for the grant of service connection for each of these disabilities is January 26, 2007.  In a November 2007 statement, the Veteran indicated that the effective date for all claimed injuries should be January 2007.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  As the effective date assigned for each of these disabilities is already January 2007, there remains no case or controversy as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.


      
      
      
      
      
      
      
      (CONTINUED ON NEXT PAGE)
ORDER

The appeal as to the issue of entitlement to an effective date earlier than January 26, 2007, for the grant of service connection for obstructive sleep apnea, is dismissed.  

The appeal as to the issue of entitlement to an effective date earlier than January 26, 2007, for the grant of service connection for degenerative disc disease and degenerative joint disease of the lumbar spine, is dismissed.  

The appeal as to the issue of entitlement to an effective date earlier than January 26, 2007, for the grant of service connection for degenerative disc disease of the cervical spine, is dismissed.  

The appeal as to the issue of entitlement to an effective date earlier than January 26, 2007, for the grant of service connection for hypertension, is dismissed.  


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's remaining claims.  See 38 C.F.R. § 19.9 (2015). 

Records Development

It appears that there are outstanding records from the Social Security Administration (SSA) that must be obtained.  Multiple letters in the Veteran's file indicate that he is receiving SSA disability benefits, but do not specify for what disability or disabilities.  While the Veteran has indicated that VA has all treatment records (for example, see April 2010 and August 2015 statements from the Veteran), he has also noted that his SSA compensation physical was consistent with VA compensation physicals, in that they showed he was 100 percent disabled.  See July 2009 statement from the Veteran.  The Veteran's file does not contain any examination reports made in connection with a claim for SSA disability benefits.  As such, the appeal must be remanded to obtain these potentially relevant records.  

The Veteran has reported receiving relevant treatment from the emergency department at the Brooke Army Medical Center in March 2004.  An August 2012 memorandum from that facility indicates that all available records have been provided and details the efforts made to obtain additional records.  On remand, the Veteran should be notified of the unavailability of these records.  See 38 C.F.R. § 3.159(e).  

In the December 2015 Appellant's Brief, the Veteran's representative relayed the Veteran's argument that the service treatment records in his file are incomplete.  The Board notes that there is some suggestion that there are missing service records.  For example, the file does not appear to contain the Veteran's entrance examination report for his period of active duty.  On remand, the Veteran's service treatment records and full military personnel record (including records from his service in the Reserves) should be requested.  If these records are determined to be unavailable, the Veteran should be properly notified.  

The Veteran alleges that he has PTSD as a result of several in-service traumas, to include witnessing a recruit kill himself.  VA has attempted to verify this claimed stressor without success.  In response to VA inquiry, an April 2015 email from the Library of the Marine Corps indicates that Command Chronologies do not suggest suicides for privacy reasons.  The email recommends contacting Command Level Investigations (1945-present) and indicates that a name may have to be provided for a search.  VA asked the Veteran for the name of the recruit in question, but the Veteran does not have that information.  See statement received from the Veteran on June 17, 2015.  However, as it is unclear if Command Level Investigations can search for the alleged suicide without a specific name, that organization should be contacted on remand in an attempt to verify the Veteran's claimed stressor.

On remand, the Veteran should also be provided the opportunity to identify any outstanding treatment records he would like VA to obtain.  Of note, on his May 2005 report of medical history, the Veteran reported receiving counseling and being evaluated or treated for a mental condition.  Records of counseling and mental health treatment do not appear to be in the file, other than a December 8, 2004 letter from a neurologist at Louisiana State University noting that the Veteran had an increase in anxieties due to certain family stresses.  

Examinations and Opinions

The Veteran asserts that he has residual disability after being exposed to mold and a formaldehyde-type chemical during service.  Service records suggest that in 2004 the Veteran's workplace had unknown airborne contaminants.  There was visible mold and suspected overexposure to a formaldehyde-type chemical.  Six employees complained of experiencing headaches and burning eyes.  See Notice of Unsafe or Unhealthful Working Condition, Inspection 18 December 2004.  Examination is warranted to determine if the Veteran has any residuals from this exposure.

The Veteran asserts that he has a disability manifested by a sore throat related to his military service, to include as secondary to using a machine for continuous positive airway pressure (CPAP) to treat his service-connected obstructive sleep apnea or due to exposure to mold and a formaldehyde-type chemical during service.  Service records reflect a complaint of having a sore throat in January 2005, which was assessed as acute sinusitis.  Records also reflect exposure to mold and a formaldehyde-type chemical during service.  As the Veteran has not been afforded an examination to determine the etiology of his current complaints of sore throat, this claim must be remanded.  

The Veteran asserts that he has a heart disorder or a disability manifested by chest pain related to his military service, to include as due to exposure to mold and a formaldehyde-type chemical during service.  Records reflect multiple complaints of chest pain during service.  See September 17, 2004 private emergency room report; October 1, 2004 treatment record.  In addition, the Veteran had abnormal electrocardiograms (EKGs) in September 2004, October 2004, and May 2005.  The Veteran has continued to complain of chest pain after service, but the etiology of the complaints is unclear.  A September 2008 VA treatment record suggests that the Veteran's atypical chest pain is likely musculoskeletal in etiology.  VA treatment records from hospitalizations in July 2010 suggest that the etiology may be related to uncontrolled high blood pressure or possibly underlying coronary disease.  VA treatment records also suggest possible diagnoses of coronary artery disease and congestive heart failure.  See July 9, 2010 VA discharge summary; March 6, 2012 VA history and physical.  As the nature and etiology of the claimed disability is unclear, a VA medical opinion is necessary.  Given the complexity of this issue, the opinion should be provided by a physician.  

The Veteran asserts that he has a respiratory disorder related to his military service, to include as due to exposure to mold and a formaldehyde-type chemical during service.  Service records reflect complaints of difficulty breathing (January 2005), shortness of breath on and off for six months (March 2005), and respiratory problems (May 2005).  On his report of medical history at separation from service in May 2005, the Veteran continued to report respiratory problems and shortness of breath.  The file contains what appears to be an unsigned and undated referral, possibly written by the Veteran's VA dermatologist in August 2007.  It states that "My written diagnosis is that [the Veteran's] condition is within a reasonable degree of medical certainty was more likely than not caused by toxic mold exposure in New Orleans for this reason I am referring him to a pulmonary specialist."  Given the uncertainty regarding the origins of this referral and the lack of a clear rationale for the opinion offered, or even the disability at issue, the Board finds that further development is warranted.  Of note, a December 4, 2007 VA primary care note indicates that a pulmonary consultation was denied.  As the nature and etiology of any respiratory disorder is still unclear, a VA examination is warranted.  

The record is unclear regarding the existence of the claimed disability manifested by left lower extremity numbness.  For example, during a VA peripheral nerves examination in December 2012, the Veteran reported bilateral lower extremity sciatica, paresthesias, dysthesias and numbness.  The examiner noted that all nerves were normal and not affected; however, a diagnosis of right lumbar S1 radiculopathy was provided.  It is unclear why such a diagnosis would be provided if the nerves were normal.  Of note, regarding the left lower extremity, an April 2007 magnetic resonance imaging (MRI) report noted bilateral neural foraminal stenosis with the potential for L5 nerve root impingement bilaterally; a January 2008 VA treatment record listed an assessment of intermittent right greater than left L5/S1 irritation; and a February 2010 VA peripheral nerves examination report again noted the potential for L5 nerve root impingement bilaterally.  On remand, the Veteran should be provided a neurological examination to address the nature and etiology of his complaints of left lower extremity numbness.

The Veteran asserts that he has PTSD or another acquired psychiatric disorder as a result of his service.  He points to three events as potential stressors causing PTSD: (1) witnessing a Marine recruit commit suicide on the rifle range; (2) informing family members of Marines' deaths as part of his duties; and, (3) injuring himself during training.  Service records indicate a report of anxiety due to family stresses during service.  On his report of medical history in May 2005, the Veteran reported having had depression and other symptoms of a mental health disorder.  

Post-service VA records show diagnoses of pain disorder associated with both psychological factors and a general medical condition and rule out dissociative disorder (June 2013 VA Initial PTSD Intake Report); as well as unspecified trauma-and-stressor-related disorder, rule out PTSD, and major depressive disorder (April 2015 VA Mental Health History & Physical Note).  In a July 2015 mental health treatment note, a VA advanced practice registered nurse indicated that the Veteran has met criteria for a DSM-5 PTSD diagnosis based upon seeing a soldier commit suicide on the rifle range.  The Board notes that this stressor has not yet been verified.  In addition, the Veteran's reports to mental health professionals at VA do not align with his service records.  For example, in June 2013, the Veteran reported serving in Kuwait from 1990 to 1991 and deploying to Iraq twice in 2001 to 2002.  In January 2013, the Veteran reported a tour during Desert Storm and 2 tours in Afghanistan.  Such is not reflected in the available records.  In fact, the Veteran's Department of Defense Form 214 (Certificate of Release or Discharge from Active Duty) indicates that he was not deployed outside of the United States during his period of active duty from November 2001 to June 2005.  In an application for compensation, received in May 2006, the Veteran checked the box indicating that he was not stationed in the Gulf after August 1, 1990.  However, given the Veteran's in-service and post-service complaints of anxiety and depression, the Board finds that a VA examination is warranted.  

The Veteran asserts that he experiences dizziness related to his military service, to include as due to exposure to mold and a formaldehyde-type chemical during service, or as a result of his service-connected hypertension.  On his report of medical history at separation from service in May 2005, the Veteran indicated he had experienced dizziness during service.  During a June 2009 VA general medical examination, the Veteran reported experiencing a lightheaded feeling 4 to 5 times per week for 10 to 15 minutes.  The examiner in part diagnosed lightheadedness and commented that this was more likely than not related to the Veteran's uncontrolled high blood pressure.  It is still unclear to the Board if the Veteran has a separate disability manifesting in dizziness or if the reported dizziness is a symptom of his service-connected hypertension.  As the nature and etiology of the complaints of dizziness is still unclear, a VA examination is warranted.  

The Veteran asserts that he experiences headaches related to his military service, to include as due to exposure to mold and a formaldehyde-type chemical during service, or as a result of his service-connected hypertension.  On his report of medical history at separation from service in May 2005, the Veteran indicated he had experienced headaches during service.  Service records show such complaints in January and March 2005.  During a June 2009 VA general medical examination, the Veteran was diagnosed with headaches and lightheadedness, more likely than not related to the Veteran's uncontrolled high blood pressure.  However, on March 21, 2013, after a workup and diagnostic testing, a VA physician suspected that the Veteran's headache was likely musculoskeletal versus neuropathic in nature with the typical radiation pattern he described.  As the nature and etiology of the complaints of headaches is still unclear, a VA examination is warranted.  

Regarding the Veteran's claims for higher ratings (onychomycosis of the feet, knot on neck, cervical spine disability, lumbar spine disability, right radiculopathy, and obstructive sleep apnea), the most recent VA examinations were performed in 2012 for most of the disabilities (2009 for obstructive sleep apnea).  In a May 2015 Statement of Accredited Representative in Appealed Case, the Veteran's representative indicates that the Veteran's disabilities have worsened in severity since the last examinations.  Given the above, additional examinations should be provided to determine the current severity of the disabilities.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide authorization to obtain any outstanding, relevant private treatment records, to include records of counseling or mental health treatment during service.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.

3.  Request the Veteran's full military personnel record (including records from his service in the Reserves) and service treatment records (including any separately stored mental health records).  If such records are not available the AOJ should make a finding as to whether further attempts to obtain such records would be futile and notify the Veteran that the records are unavailable.

4.  Send the Veteran proper notification of the unavailability of March 2004 emergency room treatment records from the Brooke Army Medical Center in keeping with 38 C.F.R. § 3.159(e).  

5.  Contact Command Level Investigations (1945-present) in an attempt to verify the Veteran's claimed stressor related to witnessing a recruit commit suicide.  See email from the Library of the Marine Corps dated April 16, 2015.  All attempts to verify this stressor should be clearly documented in the Veteran's file.  

6.  After the development outlined in instructions 1 through 4 has been accomplished to the extent possible, schedule the Veteran for a VA ear, nose, and throat examination to determine the nature of his complaints of having a sore throat, and to obtain an opinion as to whether such is possibly related to service or service-connected disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

Following review of the claims file and examination of the Veteran, the examiner should address the following: 

(a) Are the Veteran's current complaints of having a sore throat caused by an underlying disability?  If so, what disability?  
(b) If the above is answered in the affirmative, is it at least as likely as not (50 percent probability or greater) that the current disability (i) had its onset during or is otherwise related to the Veteran's military service, to include exposure to mold and a formaldehyde-type chemical; (ii) is caused by the Veteran's obstructive sleep apnea, to include the use of a CPAP machine; or, (iii) was aggravated (permanently worsened beyond natural progression) by the Veteran's obstructive sleep apnea, to include the use of a CPAP machine? 

A rationale for all opinions expressed should be provided.

7.  After the development outlined in instructions 1 through 4 has been accomplished to the extent possible, the Veteran's claims file should be provided to a physician to determine the nature of his complaints of chest pain, and to obtain an opinion as to whether a heart disorder is possibly related to service or a service-connected disability.  An examination should only be scheduled if the physician determines that it would be necessary prior to offering an opinion.  

Following review of the claims file, the physician should address the following: 

(a) What is the most likely cause of the Veteran's current complaints of chest pain?  
(b) Does the Veteran have a current heart disorder?  In answering this question, please address the suggestions of coronary artery disease and congestive heart failure found in the VA treatment records.  See July 9, 2010 VA discharge summary; March 6, 2012 VA history and physical.  
(c) Is it at least as likely as not (50 percent probability or greater) that any current disability described in response to (a) or (b) above: (i) had its onset during or is otherwise related to the Veteran's military service, to include exposure to mold and a formaldehyde-type chemical; (ii) is caused by the Veteran's hypertension; or, (iii) was aggravated (permanently worsened beyond natural progression) by the Veteran's hypertension?

A rationale for all opinions expressed should be provided.

8.  After the development outlined in instructions 1 through 4 has been accomplished to the extent possible, schedule the Veteran for a VA respiratory examination to determine the nature of his respiratory complaints, and to obtain an opinion as to whether such is possibly related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

Following review of the claims file and examination of the Veteran, the examiner should address the following: 

(a) Are the Veteran's current respiratory complaints caused by an underlying disability?  If so, what disability?  
(b) If the above is answered in the affirmative, is it at least as likely as not (50 percent probability or greater) that the current disability had its onset during or is otherwise related to the Veteran's military service, to include exposure to mold and a formaldehyde-type chemical? 

A rationale for all opinions expressed should be provided.

9.  After the development outlined in instructions 1 through 5 has been accomplished to the extent possible, schedule the Veteran for a VA mental health examination to determine the nature of any current mental health disorder, and to obtain an opinion as to whether such is possibly related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

Following review of the claims file and examination of the Veteran, the examiner should address the following: 

(a) What current mental health diagnoses are warranted under DSM-5?  
(b) If PTSD is diagnosed, please list all stressful events contributing to that diagnosis.   
(c) For all other diagnosed mental health disorders, is it at least as likely as not (50 percent probability or greater) that any currently diagnosed disorder had its onset during or is otherwise related to the Veteran's military service, to include his complaints of anxiety and depression during service? 

A rationale for all opinions expressed should be provided.

10.  After the development outlined in instructions 1 through 4 has been accomplished to the extent possible, schedule the Veteran for a VA examination to determine the nature of his complaints of dizziness, and to obtain an opinion as to whether such is possibly related to service or service-connected disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

Following review of the claims file and examination of the Veteran, the examiner should address the following: 

(a) Are the Veteran's current complaints of dizziness caused by an underlying disability?  If so, what disability?  
(b) If the above is answered in the affirmative, is it at least as likely as not (50 percent probability or greater) that the current disability (i) had its onset during or is otherwise related to the Veteran's military service, to include exposure to mold and a formaldehyde-type chemical; (ii) is caused by the Veteran's hypertension; or, (iii) was aggravated (permanently worsened beyond natural progression) by the Veteran's hypertension?
(c)  Are the Veteran's current complaints of dizziness a symptom of his hypertension?

A rationale for all opinions expressed should be provided.

11.  After the development outlined in instructions 1 through 4 has been accomplished to the extent possible, schedule the Veteran for a VA examination to determine the nature of his complaints of headaches, and to obtain an opinion as to whether such is possibly related to service or service-connected disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

Following review of the claims file and examination of the Veteran, the examiner should address the following: 

(a) Are the Veteran's current complaints of headaches caused by an underlying disability?  If so, what disability?  
(b) If the above is answered in the affirmative, is it at least as likely as not (50 percent probability or greater) that the current disability (i) had its onset during or is otherwise related to the Veteran's military service, to include exposure to mold and a formaldehyde-type chemical; (ii) is caused by the Veteran's hypertension; or, (iii) was aggravated (permanently worsened beyond natural progression) by the Veteran's hypertension?
(c) Are the Veteran's current complaints of headaches a symptom of his hypertension?

A rationale for all opinions expressed should be provided.

12.  After the development outlined in instructions 1 through 4 has been accomplished to the extent possible, schedule the Veteran for a VA examination to determine if he has any residuals from exposure to mold and a formaldehyde-type chemical during service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner is asked to address whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any residuals of exposure to mold and a formaldehyde-type chemical during service.  If so, all residuals should be listed.

A rationale for all opinions expressed should be provided.

13.  After the development outlined in instructions 1 through 4 has been accomplished to the extent possible, schedule the Veteran for a VA skin examination to determine the extent of his onychomycosis of the bilateral feet.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

14.  After the development outlined in instructions 1 through 4 has been accomplished to the extent possible, schedule the Veteran for a VA spine examination to determine the extent of his knot on the right side of the neck, degenerative disc disease and degenerative joint disease of the lumbar spine, and degenerative disc disease of the cervical spine.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

15.  After the development outlined in instructions 1 through 4 has been accomplished to the extent possible, schedule the Veteran for a VA examination to determine the extent of his obstructive sleep apnea.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

16.  After the development outlined in instructions 1 through 4 has been accomplished to the extent possible, schedule the Veteran for a VA neurological examination to determine the extent of his L5 right radiculopathy and the nature and etiology of his complaints of left lower extremity numbness.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

The examiner is asked to address the frequency and severity of the Veteran's L5 right radiculopathy.  

In addition, the examiner should address whether the Veteran has a current neurological disability of the left lower extremity.  If the Veteran has a current neurological disability of the left lower extremity, the examiner should address whether it is at least as likely as not (50 percent probability or greater) that the current disability: (i) had its onset during or is otherwise related to the Veteran's military service; (ii) is caused by the Veteran's service-connected lumbar spine disability; or, (iii) was aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected lumbar spine disability?

Finally, the examiner should specifically address whether the Veteran has loss of use of either or both of the lower extremities.

A rationale for all opinions expressed should be provided.

17.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  The AOJ should consider whether additional examinations or medical opinions are necessary to decide the claims for service connection for right and left knee disabilities, a left shoulder disability, and pseudofolliculitis barbae; a TDIU; special monthly compensation; a special home adaptation grant; and specially adapted housing.

18.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


